        Case 5:18-cr-00258-EJD Document 501 Filed 08/28/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)

 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                      UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                            SAN JOSE DIVISION
15

16    UNITED STATES OF AMERICA,                           Case No. CR-18-00258-EJD
17                       Plaintiff,                        DEFENDANT RAMESH “SUNNY”
                                                           BALWANI’S JOINDER IN MS.
18             v.                                          HOLMES’ MOTION TO DISMISS
                                                           SECOND AND THIRD SUPERSEDING
19    ELIZABETH HOLMES and RAMESH                          INDICTMENTS IN PART FOR LACK
      “SUNNY” BALWANI,                                     OF NOTICE OR, IN THE
20                                                         ALTERNATIVE, FOR A BILL OF
                         Defendants.                       PARTICULARS
21

22                                                         Date: October 6, 2020
                                                           Time: 10:00 a.m.
23                                                         CTRM: 4, 5th Floor
24                                                        Hon. Edward J. Davila
25
              Defendant Ramesh Balwani joins in the Motion to Dismiss Second and Third Superseding
26
     Indictments in Part for Lack of Notice or, in the Alternative, for a Bill of Particulars filed by
27
     Defendant Elizabeth Holmes (Dkt. No. 496).
28
                                                                                   DEFENDANT’S JOINDER IN MOTION

                                                                                       CASE NO. CR-18-00258-EJD
     4152-3583-6199
        Case 5:18-cr-00258-EJD Document 501 Filed 08/28/20 Page 2 of 2



 1   DATED: August 28, 2020               Respectfully submitted,

 2                                        ORRICK HERRINGTON & SUTCLIFFE LLP
 3
                                          By: /s/ Jeffrey B. Coopersmith
 4                                            Jeffrey B. Coopersmith
 5                                              Attorney for Defendant
                                                RAMESH BALWANI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                  DEFENDANT’S JOINDER IN MOTION
                                          -2-                       CASE NO. CR-18-00258-EJD-SVK


     4152-3583-6199
